Case 2:19-cv-01770-RGK-RAO Document 24 Filed 04/03/19 Page 1 of 3 Page ID #:133



   1   L. Wallace Pate (SBN 79523)
       LAW OFFICES OF L. WALLACE PATE
   2
       9903 Santa Monica Boulevard, Suite 3100
   3   Beverly Hills, CA 90212
       Telephone: (310) 895-9570
   4
   5   John P. McNicholas (SBN 33530)
   6
       MCNICHOLAS & MCNICHOLAS, LLP
       10866 Wilshire Boulevard, Suite 1400
   7   Los Angeles, CA 90024-4338
   8   Telephone: (310) 474-1582
       Facsimile: (310) 475-7871
   9
  10   Attorneys for Plaintiffs

  11
  12                         UNITED STATES DISTRICT COURT
  13                       CENTRAL DISTRICT OF CALIFORNIA
  14
       KARLA GARCIA ARANDA, an                        Case No.: 2:19-cv-01770-RGK-RAO
  15   individual; ALFREDO ARANDA, an                 [Assigned for all purposes to the
       individual; and Minor Plaintiff B.A., by       Honorable R. Gary Klausner]
  16   and through his Guardian ad Litem, Karla
  17   Garcia Aranda,                                 PLAINTIFF KARLA GARCIA
  18                                                  ARANDA’S REQUEST FOR
                    Plaintiffs,
                                                      DISMISSAL
              v.
  19
  20   COUNTY OF LOS ANGELES, a public
       entity, LOS ANGELES DEPARTMENT
  21   OF CHILDREN AND FAMILY
  22   SERVICES, a subdivision of the County of
       Los Angeles; RUBEN JIMENEZ, an
  23   individual; MELISSA RAMIREZ, an
       individual; LYDIA BUENO, an individual;
  24
       ALEXANDRA RONCES, an individual;
  25   GLADYS ESCOBEDO, an individual;
       EVITA SALAS, an individual, ANTONIA
  26   LOPEZ, an individual ; RACHEL
  27   SIMONS, an individual; GLORIA MEJIA,
       an individual; STEPHANIE MORALES,
  28   an individual; LAURA LUNA, an
                                                  1
                     PLAINTIFF KARLA GARCIA ARANDA’S REQUEST FOR DISMISSAL
Case 2:19-cv-01770-RGK-RAO Document 24 Filed 04/03/19 Page 2 of 3 Page ID #:134


       individual; SANDRA JIMENEZ, an
   1   individual; OFFICER PACHECO, an
       individual; OFFICER ESPINOZA, an
   2
       individual, and DOES 1-50,
   3
                         Defendants.
   4
   5
   6
   7
   8
   9        COMES NOW the Plaintiff, KARLA GARCIA ARANDA, who, in her
  10   capacity as an individual Plaintiff in this case, dismiss herself from all claims for
  11   relief in the Complaint in order to continue prosecution of this case in her capacity
  12   as Guardian ad Litem for her son, Bryan Aranda.
  13
  14   DATED: April 3, 2019                MCNICHOLAS & MCNICHOLAS, LLP
  15
  16                                           By: /s/ John P. McNicholas
  17                                                  John P. McNicholas
                                                     Attorney for Plaintiffs
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  2
                      PLAINTIFF KARLA GARCIA ARANDA’S REQUEST FOR DISMISSAL
Case 2:19-cv-01770-RGK-RAO Document 24 Filed 04/03/19 Page 3 of 3 Page ID #:135

                                        PROOF OF SERVICE
   1
   2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

   3          I am a resident of the county aforesaid; I am over the age of eighteen years and not
       a party to the within entitled action; my business address is 10866 Wilshire Blvd., Suite
   4   1400, Los Angeles, CA 90024.

   5          On April 3, 2019, I electronically filed the document entitled PLAINTIFF KARLA
       GARCIA ARANDA’S REQUEST FOR DISMISSAL, with the Clerk of the United
   6   States District Court for the Central District of California, using the CM/ECF System. The
       Court’s CM/ECF System will send an email notification of the foregoing filing to the
   7   following parties and counsel of record who are registered with the Court’s CM/ECF
       System:
   8
        Attorneys for Defendants, County of Los
   9    Angeles, et al.:
        Avi Burkwitz, Esq.
  10    Ryan A. Graham, Esq.
  11    Peterson Bradford Burkwitz
        100 North First Street, Suite 300
  12    Burbank, CA 91502
        Tel: (818) 562-5800
  13    Fax: (818) 562-5810
        Email: aburkwitz@pbbllp.com
  14    Email: rgraham@pbbllp.com
  15
       X      (BY ELECTRONIC SERVICE VIA CM/ECF SYSTEM) In accordance with the
  16   electronic filing procedures of this Court, service has been effectuated on the aforesaid
       party(s) above, whose counsel of record is a registered participant of CM/ECF, via
  17
       electronic service through the CM/ECF System.
  18
       X      (Federal) I declare that I am employed in the office of a member of the bar of this
  19   court at whose direction the service was made.

  20         Executed on April 3, 2019, at Los Angeles, California.

  21
                                                   _/s/ Baeza Mejia____________
  22                                                      Baeza Mejia

  23
  24
  25
  26
  27
  28
                                                   3
                      PLAINTIFF KARLA GARCIA ARANDA’S REQUEST FOR DISMISSAL
